Opinion issued January 20, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01056–CV




RENAE TRAMBLE, OTIS TRAMBLE, AND MICHAEL JOHNSON,
Appellants

V.

MEMORIAL HERMAN HOSPITAL SYSTEM, DR. EDWIN PARSLEY,
AND DAVID LYONS, Appellees




On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2003-46842




MEMORANDUM OPINIONAppellants Renae Tramble, Otis Tramble, and Michael Johnson have neither
established indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants Renae Tramble, Otis Tramble, and Michael Johnson 
did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule);
42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.